t c memo united_states tax_court kathryn ann picchiottino petitioner v commissioner of internal revenue respondent docket no 784-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because the record shows that no period of limitations precludes collection and because p failed to submit any current financial documentation in support of her claims of inability to pay r’s determination to proceed with collection action is sustained kathryn ann picchiottino pro_se jonae a harrison for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection action as so determined background for the taxable_year petitioner filed a joint form_1040 u s individual_income_tax_return with scott perry picchiottino mr picchiottino on date reporting a tax_liability of dollar_figure petitioner and mr picchiottino did not fully pay the liability reflected on the return respondent assessed the liability for on date unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure one of the documents in the record may indicate that the amount reported on the return was dollar_figure in any event a possible discrepancy or ambiguity on this point is immaterial here in that it is clear the amount assessed was only dollar_figure we note that respondent’s motion for summary_judgment contains an apparently inadvertent error in listing the same date for the filing of the return and the assessment of the reported liability the attached transcript of account for shows the correct dates on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the liability the notice listed a total amount due including statutory additions of dollar_figure in response to the notice petitioner and mr picchiottino timely submitted a form request for a collection_due_process_hearing dated date the form was filed with the internal_revenue_service irs on or before date the form pertained to and contained the following statement of disagreement with the proposed collection action told status was ‘uncollectable’ by irs mrs hernandez on date a notice_of_federal_tax_lien filing and your right to a hearing was issued to petitioner with respect to although petitioner and mr picchiottino had checked boxes on the filed form dated date discussed above indicating disagreement with both a filed notice_of_federal_tax_lien and a notice_of_levy that form was signed and sent by petitioner and mr picchiottino before the notice of lien wa sec_4 respondent issued to mr picchiottino an identical final notice_of_intent_to_levy and notice of your right to a hearing with respect to the year this form also listed but no collection activity is reflected by the record with respect thereto issued the form was therefore in respondent’s view premature and without effect as to the lien filing by a letter dated date the irs responded to the assertion in the form regarding the collectibility of the liabilities the letter explained the nature of the not collectable designation as follows your account has been placed in a currently not collectable status you still owe the balance due and penalty and interest will continue to accrue until the balance due has been paid in full but we are not enforcing collection until you are able to make payments on the balance due at some point in the future thereafter the case was assigned to the irs office of appeals in phoenix arizona settlement officer thomas l tracy mr tracy sent petitioner and mr picchiottino a letter dated date scheduling a hearing for date and briefly outlining the hearing process petitioner and mr picchiottino then submitted another form pertaining to and dated date and received by the irs on date they checked the box indicating disagreement with a filed notice_of_federal_tax_lien and wrote for the sake of completeness we note that insofar as our jurisdiction could be interpreted to extend to the notice_of_federal_tax_lien filing and your right to a hearing we would sustain the lien filing by summary_judgment on grounds substantially identical to those discussed infra in connection with the levy request without predjudice sic that hearing be held after superior court action fn is adjudicated mr tracy responded by a letter to petitioner dated date stating i am in receipt of form signed by you and scott picchiottino on date it states only that you wish a hearing after superior court action fn i understand that this is your divorce suit i am sorry but i cannot defer action on your case for an extended and indefinite period of time i am extending to you the hearing opportunity that you had originally requested on date i have enclosed a copy of my letter dated date the hearing was scheduled with scott picchiottino i have left several messages for you to schedule an independent hearing but you have not responded to my messages please call me at to schedule the hearing that you requested if we cannot schedule and hold your hearing by date i will make my determination based on information in the file and with no further opportunity for a hearing you are welcome to attend the november hearing or to schedule an independent hearing with me if you no longer want a hearing please sign and return the enclosed withdrawal form you are entitled to a hearing under sec_6320 and sec_6330 of the internal_revenue_code irc relative to the tax_year your hearing request lists additional years of liability that are not assessed in your name those tax periods do appear to be community debts and for which community_property is subject_to the federal_tax_lien your original hearing request said only told status was ‘uncollectible’ by irs mrs hernandez indeed compliance did place your account in temporarily not collectible status shortly after the date of your hearing request the sec_6320 hearing opportunity is relative to the notice_of_federal_tax_lien that was recorded for the tax_year the uncollectible status has no direct bearing on the recorded lien the provisions of sec_6325 afford the only bases for release of the lien- -that the account be satisfied paid legally not enforceable or upon the posting of a bond the sec_6330 hearing opportunity arose upon the issuance of a notice_of_intent_to_levy prior to the uncollectible status determination that was made by compliance if you wish for me to make an independent determination of the collection status of your account the sec_6330 issue you must make full financial disclosure i have enclosed a blank form 433a financial statement for that purpose you are not obliged to submit this form to me but if you wish me to consider collection alternatives i must have the form submitted to me on or before the scheduled hearing date please call me and afford to me your current address petitioner did not complete or return the financial form did not attempt to reschedule a hearing and did not otherwise contact mr tracy she did not appear for the conference nor did mr picchiottino so no hearing was held on date respondent issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action an attachment to the notice addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection an attachment to the notice_of_determination concerning collection action s under sec_6320 and or underlying this action stated that because petitioner’s forms were untimely with respect to the notice_of_federal_tax_lien she was entitled only to a so-called equivalent_hearing not subject_to judicial review with respect to the lien notice and intrusiveness with respect to the proposed levy the attachment summarized it is determined that the notice_of_intent_to_levy be sustained the taxpayer asserts an inability to pay but has not provided financial information to substantiate the hardship claim the financial statement dated date and upon which compliance had made its currently-not-collectible determination had been prepared and signed by the taxpayer’s husband it did not report income and assets of the taxpayer the taxpayer did not complete and return the financial statement i had sent to her on date petitioner’s petition disputing the notice_of_determination was filed with the court on date and reflected an address in tempe arizona the petition makes two assignments of error vis-a-vis respondent’s determination inability to pay and maintain household salary dollar_figure yr and statute for enforcement lapsed due to irs delays after the pleadings were closed in this case respondent filed the subject motion for summary_judgment petitioner was directed to file any response to respondent’s motion on or before date no such response has been received by the court as regards the lien with respect to which petitioner was granted an opportunity for an equivalent_hearing the attachment provided it is decided that the notice_of_federal_tax_lien be sustained the conditions of sec_6325 for release of lien have not been met that the liability be satisfied legally unenforceable or upon the posting of a bond neither do the conditions of sec_6323 apply for withdrawal of the lien see supra note discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysis as a threshold matter the court notes that the tax_liabilities at issue in this case derive from the amounts self- reported by petitioner and mr picchiottino on their filed return no notice_of_deficiency was issued to petitioner and petitioner has not otherwise had an opportunity to dispute her liability for accordingly to the extent that any of the statements in the petition are properly construed as a challenge to the underlying liabilities petitioner is not precluded by sec_6330 from making such a challenge in this proceeding 122_tc_1 statute for enforcement petitioner asserts in the petition statute for enforcement lapsed due to irs delays although it is unclear what precisely is meant by the statute for enforcement it is clear that no pertinent statute operates as a time bar to respondent’s proposed collection activity in the circumstances of this case sec_6501 sets forth limitations on assessment and provides as a general_rule that income taxes must be assessed within years after the filing of the underlying tax_return sec_6501 sec_6502 then specifies that where assessment was made within the pertinent period of limitations the tax may be collected by levy within years after the assessment of the tax a hearing request under sec_6330 will suspend the running of the period of limitations described in sec_6502 during the period that such hearing and appeals therein are pending sec_6330 here petitioner’s liabilities for were assessed on date and the corresponding return had been filed on date accordingly assessment was well within the year period of limitations respondent received petitioner’s form on date at which time the applicable year period of limitations for collection by levy had not expired the running of this 10-year period was suspended by the form and remains suspended hence collection of petitioner’s federal_income_tax liability for the year in issue is not time barred inability to pay petitioner’s claim regarding inability to pay bears upon issues such as collection alternatives that the court reviews for abuse_of_discretion action constitutes an abuse_of_discretion the court also notes that to the extent petitioner’s argument might attempt to raise the doctrine_of laches which focuses on the concept of unreasonable and prejudicial delay it is well settled that the united_states is not subject_to the defense of laches in enforcing its rights 310_us_414 304_us_126 rather timeliness of government claims is governed by the statutes of limitations enacted by congress 22_f3d_631 5th cir under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 here the record reflects no abuse_of_discretion by respondent in declining to alter the proposed collection activity on account of petitioner’s unsupported assertions of financial difficulties to enable the commissioner to evaluate a taxpayer’s qualification for collection alternatives or other relief in the face of allegations of economic hardship the taxpayer must submit complete and current financial data petitioner however never supplied a current form 433-a collection information statement for wage earners and self- employed individuals or other financial information to respondent despite an express request and explanation of the reason therefor from respondent the notice_of_determination indicates that earlier financial information furnished by petitioner’s former husband had generated the temporary not collectible designation made by compliance these materials were not signed by petitioner and did not report her income and assets petitioner did not submit current financial information when asked to do so she also failed to appear for the scheduled hearing and thus lost that opportunity to otherwise corroborate her claims consequently although the court is sympathetic to any economic difficulties petitioner may have encountered or be encountering it cannot be said that respondent acted arbitrarily or capriciously in determining to proceed with levy when petitioner submitted no documentation of her present financial circumstances see newstat v commissioner tcmemo_2004_208 the petition makes no assignments of error other than the two contentions discussed above as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion the court will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
